Citation Nr: 0931135	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to the Veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1961 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2007, the Veteran appeared in a videoconference hearing 
before the undersigned.  In March 2008, the Board remanded 
this matter for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2008 Remand, the Board noted that the Veteran 
had submitted additional medical evidence pertaining to the 
severity of his service-connected disabilities, other than 
headache disability and parasthesia, seventh cranial nerve.  
The Board noted that this evidence had been submitted to the 
Board without waiver of the right to review of this evidence 
at the agency of original jurisdiction (AOJ).  38 C.F.R. §§ 
19.9, 20.1304(c) (2008).  Unfortunately, although the Board 
noted this circumstance in its Remand, it did not 
specifically direct that the RO review the evidence submitted 
without waiver.  The RO noted that VA records from May 2006 
to July 2008 were present, but did not discuss the content of 
the VA records, and did not discuss the content of the 
private clinical records submitted by the VA.  Rather, the RO 
discussed only the content to the April 2009 Social and 
Industrial Survey in the June 2009 supplemental statement of 
the case (SSOC).  The Veteran is entitled to review of the 
records submitted to the Board.

Further, it is the Board's opinion that records submitted 
after the December 2006 statement of the case (SOC) as the 
claim for TDIU disclose that several of the Veteran's 
service-connected disabilities have increased in severity.  
The claim for TDIU requires that the current severity of each 
service-connected disability be reviewed, based on all the 
evidence of record, not just the evidence of record at the 
time of the last statement of the case issued by the RO, even 
though the Veteran has not formally requested an increased 
evaluation, except as addressed in the Decision portion of 
the Board's 2008 decision and remand.  

The Board did not specify that a specific medical examination 
be conducted as to the severity of each service-connected 
disability, except as to the headache disability addressed in 
the Board's 2008 decision, to the extent that the evidence 
received after the December 2006 SOC discloses increased 
severity.  It is the Board's opinion that, unfortunately, the 
April 2009 Social and Industrial Survey conducted by a social 
worker on Remand is not sufficient to serve as a medical 
opinion as to the current severity of the Veteran's service-
connected disabilities and the industrial impairment 
resulting from those disabilities.  

Evidence submitted by the Veteran at the time of his December 
2007 Videoconference hearing, without waiver of review of 
that evidence by the AOJ, addressed the severity of spinal 
disability.  The Veteran did not appeal the 40 percent 
evaluation assigned for his service-connected spine 
disability in the August 2005 rating decision, so that 
evaluation was not before the Board for appellate review.  
Nevertheless, the private and VA clinical records associated 
with the claims file since the AOJ's December 2006 SOC, 
including records submitted to the Board, suggest increased 
severity of some service-connected disabilities, so as to 
require more complete medical evaluations of the service-
connected disabilities than the April 2009 Social and 
Industrial Survey provides.  Further procedural and factual 
development of the claim is required.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The agency of original jurisdiction should 
review all evidence of record obtained or 
submitted since the December 2006 SOC.  

2.  If the evidence raises a possibility of 
increased severity of a service-connected 
disability, or a change in manifestations of a 
service-connected disability, or a change in 
industrial impairment due to a service-
connected disability, afford the Veteran 
current VA examination.  Each examiner who 
conducts VA examination must be provided with 
a list of the service-connected disabilities 
to be addressed in the examination.  
The examiner who conducts examination of the 
spine should be specifically advised that the 
Veteran's osteoarthritis of the spine include 
the cervical spine and the thoracolumbar 
spine.  

The examiner who conducts review of industrial 
impairment due to service-connected adjustment 
disorder with depressed mood due to service-
connected osteoarthritis of the spine must 
address whether the Veteran continues to 
manifest forgetfulness noted in VA clinical 
records dated in 2008.  If so, the examiner 
should provide an opinion as to whether it is 
as likely as not (a 50 percent or great 
likelihood) or whether it is less than likely 
that this symptom is due to the service-
connected adjustment disorder.  If the Veteran 
has forgetfulness as a result of service-
connected adjustment disorder, the examiner 
should describe industrial impairment due to 
forgetfulness.

3.  Then the AOJ should review the evidence to 
assure that there is a description, for each 
of the Veteran's service-connected 
disabilities (with the exception of headache 
disability, if there has been no increase in 
severity or change in manifestations since the 
April 2008 rating decision addressing that 
disability) which data required for ordinary 
medical classification of such disability and 
a full description of the effects of 
disability upon both the person's industrial 
impairment and ordinary activity.  38 U.S.C. § 
4.10; Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  

4.  Once all necessary development has been 
conducted, the AOJ must review all the 
evidence relevant to the claim for TDIU to 
determine whether the Veteran is ultimately 
capable of employment, or whether it is as 
likely as not that he is unemployable.  If the 
benefit sought remains denied on 
readjudication, an appropriate SSOC should be 
furnished to the veteran and his 
representative, and they should have the 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
TRESA M. SCHLECHT 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



